DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-20 are pending.













Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlucci, USPG_Pub. 2004/0015999, in view of Kortum, USPG_Pub. 2006/0026663.

Regarding claims 1, 8, 15, Carlucci discloses a system comprising: 
a first computing device (fig. 9, 270) configured to: 
receive information indicating one or more insertion points in a first media stream for insertion of one or more advertisements associated with a plurality of insertion zones (270), a second computing device (Headend 22) configured to: send, to the one or more insertion zones, a second media stream that is associated with the one or more insertion zones (fig. 9; Para. 112), and cause display of, at least one advertisement, of the one or more advertisements, at a time indicated by the received information (Para. 112).
Carlucci does not explicitly disclose determine, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served, and allocate said portion of the one or more 
Kortum discloses measuring bandwidth available to a set top box over a period of time in order to set a pre-cache file size for each video file based on the available bandwidth measured wherein as the measured available bandwidth increases, the pre-cache file size for each video file has to be decreased so that the remaining portion of each video file to be streamed can be transmitted to the set top box more quickly (fig. 3; Para. 23).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Carlucci to include determine, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served, and allocate said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion as disclosed by Kortum in order to ensure that the advertisement files pre-cached at the set top box are streamed in portions to ensure quick receipt at receiver allowing enough time for splicing into an ongoing television program stream.






Regarding claims 3, 10, 17, Carlucci in view of Kortum discloses all in claims 1, 8, 15.  In addition Carlucci in view of Kortum discloses the system, wherein the plurality of insertion zones comprises at least one computing device configured to cause display of at least one advertisement, of the one or more advertisements, by one or more reception devices (Carlucci: Para. 51, 112 (multiple terminals-will output to respective television devices)).

Regarding claims 4, 11, 18, Carlucci in view of Kortum discloses all in claims 1, 8, 15.  In addition Carlucci in view of Kortum discloses the system, wherein each insertion zone of the plurality of insertion zones is associated with a geographic location (Carlucci: Para. 51 (the nodes are associated with service areas so the set top boxes are associated with geographic areas/locations)).






Regarding claims 6, 13, 20, Carlucci in view of Kortum discloses all in claims 1, 8, 15.  In addition Carlucci in view of Kortum discloses the system, wherein the one or more advertisements comprise one or more local advertisements intended for the one or more insertion zones (Carlucci: Para. 49, 112 (local advertising)).

Regarding claims 7, 14, Carlucci in view of Kortum discloses all in claims 1, 8.  In addition Carlucci in view of Kortum discloses the method, wherein the one or more advertisements comprise one or more local advertisements intended for the one or more insertion zones (Carlucci: Para. 49, 51, 112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423